Exhibit 99.3 MANNATECH, INCORPORATED AND SUBSIDIARIES SCHEDULE II — VALUATION AND QUALIFYING ACCOUNTS (in thousands) Additions Balance at Beginning of Year Chargedto Costsand Expenses Chargedto other Accounts Deductions Balanceat EndofYear Year Ended December31, 2007 Deducted from asset accounts: Allowance for Doubtful Accounts — $ — — $ Allowance for Obsolete Inventories $ $ — — $ Valuation allowance for deferred tax assets $ $ ) — — $ Year Ended December31, 2008 Deducted from asset accounts: Allowance for Doubtful Accounts $ 23 — $ ) $ 23 Allowance for Obsolete Inventories $ $ — $ ) $ Valuation allowance for deferred tax assets $ $ — — $ Year Ended December31, 2009 Deducted from asset accounts: Allowance for Doubtful Accounts $ 23 $ 33 — $ ) $ 16 Allowance for Obsolete Inventories $ $ — $ ) $ Valuation allowance for deferred tax assets $ $ — — $ (1)The 2009 valuation allowance for Taiwan was adjusted to reflect the tax rate change effective for 2010.Without the rate change, the Taiwan valuation allowance would have been $ 1.1 million
